Citation Nr: 0838535	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-05 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to April 
1983.  He died in May 2005; the appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2006; a statement of the case 
was issued in January 2007; and, a substantive appeal was 
received in February 2007.  The appellant testified at a 
Board hearing in September 2008; the transcript is of record.  

At the Board hearing, the appellant submitted additional 
evidence in support of her claim and waived AOJ review of 
such evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2008).


FINDINGS OF FACT

1.  The veteran died in May 2005, and the immediate cause of 
death was brain tumor.

2.  The veteran's brain tumor was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor was the brain tumor otherwise related to the veteran's 
active duty service.

3.  At the time of the veteran's death, service connection 
was in effect for postoperative craniectomy skull defect, 
rated 50 percent disabling; paresis of sixth cranial nerve 
with abducens palsy resulting in diplopia from surgery for 
acoustic neuroma, rated 10 percent disabling; total deafness 
left ear, rated 10 percent disabling; headaches-
psychophysiologic residuals postoperative acoustic neuroma, 
rated 10 percent disabling; ptosis left upper eyelid post 
operative of acoustic neuroma (also claimed as Horner's 
syndrome), rated noncompensably disabling; postoperative 
acoustic neuroma with subdural hematoma, rated noncompensably 
disabling; slight left facial paralysis, rated noncompensably 
disabling; postoperative small bowel obstruction, 
postoperative hiatal hernia, postoperative gall bladder 
removal history duodenal ulcer, rated 20 percent disabling; 
cervical disc disability, rated noncompensably disabling; 
lumbar spine disability, rated noncompensably disabling; 
residuals left hand injury, rated noncompensably disabling; 
episodic sinusitis-rhinitis, rated noncompensably disabling; 
right hydrocele, rated noncompensably disabling; hemorrhoids, 
rated noncompensably disabling; and, small incisional hernia, 
rated noncompensably disabling.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA letter was issued to the 
appellant in June 2005 with regard to her claim.  Such letter 
was issued prior to issuance of the February 2006 rating 
decision.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate her claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 
(Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
treatment records.  Additionally, a VA opinion was proffered 
in March 2008.  The opinion obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Criteria & Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the veteran's death.

Service medical records reflect that in June 1978, the 
veteran underwent surgery for an acoustic neuroma on the 
left.  The veteran suffered multiple residuals as a result of 
such condition and surgery.  Specifically, the veteran's 
service-connected disabilities related to such acoustic 
neuroma were:  postoperative craniectomy skull defect, rated 
50 percent disabling; paresis of sixth cranial nerve with 
abducens palsy resulting in diplopia from surgery for 
acoustic neuroma, rated 10 percent disabling; total deafness 
left ear, rated 10 percent disabling; headaches-
psychophysiologic residuals postoperative acoustic neuroma, 
rated 10 percent disabling; ptosis left upper eyelid 
postoperative of acoustic neuroma (also claimed as Horner's 
syndrome), rated noncompensably disabling; postoperative 
acoustic neuroma with subdural hematoma, rated noncompensably 
disabling; and, slight left facial paralysis, rated 
noncompensably disabling.  Service connection was also in 
effect for postoperative small bowel obstruction, 
postoperative hiatal hernia, postoperative gall bladder 
removal history duodenal ulcer, rated 20 percent disabling; 
cervical disc disability, rated noncompensably disabling; 
lumbar spine disability rated noncompensably disabling; 
residuals left hand injury, rated noncompensably disabling; 
episodic sinusitis-rhinitis, rated noncompensably disabling; 
right hydrocele, rated noncompensably disabling; hemorrhoids, 
rated noncompensably disabling; and, small incisional hernia, 
rated noncompensably disabling.

Post-service private medical records reflect that in May 
2004, a metastatic tumor to the veteran's brain times two was 
removed, and the etiology was unknown.  

In March 2008, a VA physician reviewed the claims folder and 
specifically acknowledged notations in the veteran's private 
medical records.  A May 2004 entry from his treating 
physician stated that he "would suspect since [the veteran] 
was a heavy smoker that these lesions are metastatic."  A 
May 2004 private medical record reflects a diagnosis of 
"metastatic disease, non small cell carcinoma."  An August 
2004 discharge summary reflects a diagnosis of "metastatic 
brain tumor of undetermined etiology."  The VA examiner 
opined that the veteran's recorded cause of death, "brain 
tumor" was not caused by or a result of acoustic neuroma.  
The examiner rationalized that acoustic neuromas are rare to 
reoccur after adequate resection; and, there are several 
indications that the brain tumors were metastatic in nature 
including the noted evidence, in addition to a bone scan 
performed in order to search for bony metastasis, but the 
ultimate diagnosis appears to be metastatic non small cell 
carcinoma.

It is clear that the veteran suffered from an acoustic 
neuroma during service which required surgery, and as 
detailed resulted in multiple residual disabilities.  There 
is no medical evidence, however, to support the appellant's 
claim that the veteran's brain tumor, which ultimately caused 
his death 20 some years after his bout with acoustic neuroma 
was caused or due to his acoustic neuroma or any residual 
disabilities.  The Board accepts the March 2008 VA opinion as 
being the most probative medical evidence on the subject, as 
it was based on a review of all historical records, and it 
contains detailed rationale for the medical conclusions.  See 
Boggs v. West, 11 Vet. App. 334 (1998).  The opinion was 
based on an understanding of the medical question raised in 
this case and was made after review of the applicable record.  
The Board finds that it is probative and material to the 
appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 
(1995).  There is, otherwise, no medical evidence of record 
to support the appellant's claim.  Review of the private 
medical records on file reveal notation of the history of 
acoustic neuroma and residuals thereof; however, none of the 
veteran's treating physicians indicated that his brain tumor 
was a result of such acoustic neuroma or residuals thereof.  

The Board has considered the appellant's statements, and both 
her sworn testimony and that of her son, to the effect that 
the veteran's death was causally related to his acoustic 
neuroma or residuals thereof.  The appellant's contentions 
have been strongly argued and are no doubt sincere.  However, 
neither the appellant, her son, her representative, nor the 
undersigned are shown to have the medical expertise necessary 
to render an opinion in this case.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The underlying question is clearly 
medical, and the Board must look to the medical evidence. 

The record includes private medical and hospital records 
associated with the veteran's treatment for the brain tumors 
which ultimately caused his death.  It is highly significant 
that all of these medical reports refer to the brain lesions 
as being metastatic in origin.  Although the primary site of 
the cancer was never conclusively determined, some of the 
private medical records refer to a strong possibility that a 
lung lesion was the primary site.  At any rate, regardless of 
the primary site, it appears to have been the conclusion of 
all medical personnel involved that the brain tumors were 
metastatic.  

Some documents in the claims file are to the effect that the 
appellant was going to have the veteran's surgeon submit a 
letter relating the brain tumor to the inservice acoustic 
neuroma.  However, it does not appear that such a letter was 
submitted, and in hearing testimony it was suggested that 
doctors are unwilling to submit such a letter.  The hearing 
testimony appears to suggest that the private doctors are not 
willing to get involved in the case, but it must also be 
considered that they may simply feel that they are not, in 
their professional medical judgment, able to give the opinion 
the appellant is seeking.  

At any rate, the RO did furnish the claims file to a medical 
doctor for review and comment as to the claimed relationship 
between the inservice acoustic neuroma and the brain tumors 
which led to the veteran's death.  The 2008 VA examiner's 
opinion has been discussed above, and it was that examiner's 
opinion that there was no causal relationship between the 
two.  

It has been argued that this is simply a case of different 
physicians using different medical terminology.  However, the 
medical records in this case appear to clearly lead to the 
conclusion that the brain tumors which caused the veteran's 
death were metastatic in nature and unrelated to the acoustic 
neuroma surgically removed twenty some years before.  There 
is no supporting evidence of any recurrence of the acoustic 
neuroma, and the 2008 VA opinion was to the effect that 
acoustic neuromas were rare to recur after adequate 
resection.  The Board has given careful consideration to the 
possible value of an independent medical expert opinion, but 
the medical evidence now of record persuasively shows that 
the brain tumors associated with the veteran's death were 
unrelated to and of different origin than the acoustic 
neuromas removed during service.  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service or any service-connected 
disabilities, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.  While the 
Board recognizes the veteran's over 20 years of active 
service, and sympathizes with the appellant's loss of her 
husband, the Board finds that the veteran's death was 
unrelated to service or a service-connected disability.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


